Citation Nr: 0826339	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  02-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for glaucoma, to include as 
secondary to service-connected head injury with headaches and 
dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified before the undersigned Veterans Law 
Judge in September 2003.  A transcript of that proceeding has 
been associated with the veteran's claims file.

The Board remanded this matter in June 2004 for additional 
evidentiary development.  Such development having been 
accomplished, the claim has been returned to the Board for 
adjudication.


FINDING OF FACT

A preponderance of the medical and other evidence of record 
demonstrates that the veteran's glaucoma is not the direct 
result of a disease or injury in service or due to the 
veteran's service-connected head injury with headaches and 
dizziness.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active military 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

A letter dated in July 2004 fully satisfied the duty to 
notify provisions for the first three elements.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claim at issue.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  Despite this change in the regulation, the July 
2004 notice letter informed the veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  Although 
this letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was (1) subsequently provided adequate notice in July 2004, 
(2) he was provided ample time to respond with additional 
argument and evidence and (3) the claim was readjudicated and 
an additional supplemental statement of the case was provided 
to the veteran in May 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Court has held that the VA has a statutory duty to assist 
the veteran in obtaining military and medical records.  See 
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  Despite 
numerous attempts by the RO and the Appeals Management Center 
(AMC), additional evidence regarding the veteran's military 
record was not located.  The AMC sought to obtain treatment 
records from VA Medical Centers (VAMC) in Battle Creek, Ann 
Arbor and Big Springs.  VAMC Battle Creek informed VA that no 
treatment records were available from 1974 to 1978 and Big 
Springs VAMC indicated that no treatment records were found 
from 1971 to 1973.  The available records from 1976 to the 
present were associated with the claims file.  VA's actions 
constitute a "reasonably exhaustive search" of all 
available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  VA has satisfied the duty to assist the veteran 
through its actions.  See also Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  

During his September 2003 Travel Board hearing, the veteran 
indicated that after discharge from service in 1971, he was 
treated at Evelyn Hospital and diagnosed with glaucoma.  
Following the Board's June 2004 remand to obtain the records 
identified by the veteran in his September 2003 Board 
hearing, the July 2004 VA notice letter requested the veteran 
provide additional information in order to assist VA in 
obtaining these missing records.  The veteran did not respond 
to this request.  The Board notes that the duty to assist is 
not always a one-way street.  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.


The veteran was afforded medical examinations in October 2001 
and September 2006 to obtain an opinion as to whether his 
glaucoma can be directly attributed to service or deemed the 
result of his service-connected head injury with headaches 
and dizziness.  Further examination or opinion is not needed 
on the glaucoma claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service or 
service-connected disability.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

II.  The Merits of the Claim

The veteran alleges that his currently diagnosed glaucoma of 
both eyes is the result of a head injury he sustained in 
service in 1968.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran).  
In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

There are of record multiple diagnoses of glaucoma.  The 
first Hickson/Wallin element has clearly been satisfied.  
Additionally, service connection is in effect for a head 
injury with headaches and dizziness.  The second element of 
Wallin is accordingly satisfied.  

As noted above, despite significant efforts by VA, the only 
service medical records associated with the veteran's claims 
file are his Standard Form (SF) 88 and SF 89 entrance 
examination reports, which noted the veteran's eyes to be 
normal.  However, the veteran himself does not contend that 
his currently diagnosed glaucoma is the direct result of 
service.  He has specifically stated that he believes his 
glaucoma is the result of his head injury in 1968.  The 
veteran also stated that he did not complain of eye problems 
during service.  See Travel Board hearing transcript, 
September 11, 2003.  As such, the claim fails on a direct 
basis.

The veteran maintains that he was treated for eye injuries 
resulting from his service-connected head injury.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  Despite the lack of service medical records, the 
Board finds the veteran's allegation that he was treated for 
eye injuries in service to be consistent with the time, place 
and circumstance of his service.  See 38 U.S.C.A. § 1154(b) 
(West 2002).  Thus, injury in service is conceded.

The veteran's claims that he was diagnosed with glaucoma 
shortly after discharge from service in 1971 at Evelyn 
Hospital.  These records have not been associated with the 
veteran's claims file.  In fact, as indicated above, the 
veteran did not respond to VA's request for additional 
information to obtain these missing records.  There is no 
evidence of a diagnosis of glaucoma within a year of service.  
Indeed, glaucoma is not among the chronic diseases for which 
service connection is presumed when manifest within a year of 
separation.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Of note are the available VA Medical Center (VAMC) treatment 
records dated in the 1970s.  In September 1976, it was noted 
that a cataract was extracted from the right eye in 1975.  
The examiner noted the veteran had glaucoma in both eyes, 
secondary to trauma.  See VAMC treatment record, September 
21, 1976.  Several days later, a VAMC treatment note stated 
that a tire exploded in the veteran's face in 1971.  As a 
result, he had an intraocular foreign body removed from his 
right eye.  The examiner's impression was traumatic cataract 
of the right eye, surgical aphakia of the right eye and an 
ocular hypertensive left eye.  See VAMC treatment record, 
September 27, 1976.  Interestingly, VAMC treatment records 
from 1978 note the veteran's statement that the tire 
explosion accident happened in 1976 or 1977, not 1971 as he 
originally stated.  See VAMC treatment record, February 14, 
1978.

With respect to medical nexus, in support of his claim, the 
veteran refers the Board to a VAMC treatment note of the 
Southwest Blind Rehabilitation Center.  During the veteran's 
admission, it was noted that he had glaucoma since 1971.  See 
VAMC treatment record, December 13, 1995 to January 17, 1996.  
While it is unclear due to missing medical records whether 
the veteran was diagnosed with glaucoma in 1971, this 
treatment record does not relate the veteran's glaucoma to 
his head injury in service.  See Wallin, supra.  On the Agent 
Orange Registry Examination, the examiner noted a history of 
head injury in Vietnam, resulting in some eye injuries and 
resultant traumatic glaucoma.  See Agent Orange Registry 
Examination, September 4, 2001.  It is clear from this 
statement that the examiner was merely repeating history 
provided by the veteran.  In Black v. Brown, 5 Vet. App. 177, 
180 (1993), the Court stated that the Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the veteran and that are unsupported by 
the clinical evidence.  The Registry examiner did not provide 
any rationale for this statement, and thus this opinion is 
not considered credible evidence.  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The only remaining evidence in support of the veteran's claim 
is lay statements alleging that the veteran's glaucoma is 
secondary to his head injury in service.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his head injury in service and his current eye 
problems.  See, e.g., Layno, supra.  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  

Evidence against the veteran's claim includes two VA 
examination reports.  The October 2001 VA examination report 
diagnosed the veteran with chronic open angle glaucoma with 
corneal graft.  As noted above in Allen, service connection 
may also be granted for a disorder found to be proximately 
due to, or the result of, a service-connected disability, 
including on the basis of aggravation.  The evidence is 
clearly against a finding that the veteran's glaucoma was due 
to a service-connected disability or aggravated by service.  
Specifically, the VA examiner stated that he doubted there 
was any relation between the veteran's head injury in service 
and his glaucoma because the in-service injury was not to his 
eyes.  See VA examination report, October 10, 2001.  

Echoing this sentiment, the September 2006 VA examiner 
restated the October 2001 VA examination findings and 
provided additional support for this conclusion.  
Specifically, the examiner consulted the Chief of 
Ophthalmology Service of the VAMC in forming the 
examination's nexus opinion.  The examiner stated that 
research revealed cases where trauma to the head was so 
severe that it caused the fluid in the eye to occlude the 
drain sites, creating pressure and causing glaucoma.  
However, this occurrence would entail at least a swollen eye 
and would occur within six months of the injury.  If it 
occurred later, it was not likely due to the head injury.  
See VA examination report, September 15, 2006.  

The Board notes that the veteran's head injury occurred in 
1968 and he was discharged in 1971.  The veteran himself 
stated that he did not report any eye problems during 
service.  The Board finds the VA examination reports to be 
most persuasive as they are well supported by research in 
addition to including a thorough review of the veteran's 
claims file.  It is clear from these findings that the 
veteran's glaucoma is not directly due to service, the result 
of a service-connected disability or aggravated by service.  
See Allen, supra.  Additionally, the veteran was provided 
with ample opportunity to submit additional evidence in 
support of his claim.  Despite the change in VCAA 
regulations, requiring less notice to the veteran, VA 
provided him with enhanced notice, to which he did not reply.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
glaucoma is related to service, the result of his service-
connected head injury or aggravated by service.  There is not 
an approximate balance of evidence.  


ORDER


Entitlement to service connection for glaucoma, to include as 
secondary to service-connected head injury with headaches and 
dizziness, is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


